              Case 2:20-cv-00272-JCC Document 21 Filed 08/28/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DAVID GOEBEL,                                      CASE NO. C20-0272-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    FEDERAL AVIATION ADMINISTRATION,
      an agency of the United States of America,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to set a briefing
18
     schedule (Dkt. No. 20). Having thoroughly considered the motion and the relevant record and
19
     finding good cause, the Court hereby GRANTS the motion and ORDERS that:
20
        1. Defendant must file a motion for summary judgment and any supporting evidence no
21
            later than October 9, 2020;
22
        2. Plaintiff must file a combined response brief and cross-motion for summary judgment
23
            and any supporting evidence no later than November 6, 2020;
24
        3. Defendant must file its reply brief in support of its motion for summary judgment no later
25
            than November 20, 2020; and
26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 1
             Case 2:20-cv-00272-JCC Document 21 Filed 08/28/20 Page 2 of 2




 1     4. Plaintiff must file his reply brief in support of his cross-motion for summary judgment no

 2        later than December 9, 2020.

 3        DATED this 28th day of August 2020.

 4                                                       William M. McCool
                                                         Clerk of Court
 5
                                                         s/Tomas Hernandez
 6
                                                         Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 2
